Citation Nr: 0739781	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-30 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
November 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that an incident in service caused pain 
in his groin area and that his current right inguinal hernia 
is related to that incident.  The veteran's service medical 
records indicate that he reported ongoing groin pain in 
August 1980.  At that time, an examiner determined that the 
veteran "definitely" did not have an inguinal hernia on 
either side.  In a September 1980 general surgery consult, 
the veteran reported continuing groin pain that began after 
he felt a sharp pain while laying camouflage netting six 
months prior.  The September 1980 report showed no hernia, 
but cord tenderness on the right side and a diagnosis of 
possible vasitis or related cord inflammation.  The veteran 
was restricted from lifting over 10 pounds for several 
months.  The veteran's separation examination, in January 
1981, indicated normal abdomen and viscera and did not note 
the presence of a hernia.  However, the veteran reported in 
the accompanying report of medical history that he had a 
history of rupture or hernia.  

The veteran underwent a right inguinal hernia repair in 1996.  
Subsequent to the right inguinal hernia repair, the veteran 
developed a fistula in January 1997, which was drained.  The 
veteran developed an abscess in September 2004, which was 
incised and drained.  

The veteran reports that he has experienced pain and 
discomfort since his initial injury in service.  The veteran 
states that he is unable to stand for long periods of time 
and cannot exercise due to the pain.  

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a right inguinal hernia; (2) it appears that the veteran's 
service medical records identified that the veteran suffered 
from groin pain, despite the notation that a hernia was not 
present; and (3) the evidence indicates that the claimed 
disability may be associated with in-service injuries.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that the latter element is a low threshold).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Schedule the veteran for a VA 
examination of his right groin.  Ask 
the examiner to review the claims file 
in conjunction with the examination and 
to make a note of such a review in the 
examination report.  Have the examiner 
conduct all necessary tests and answer 
the following questions:

(a)  Does the veteran currently have a 
right inguinal hernia or other 
diagnosed disability of the right groin 
area?

(b)  If so, is it at least as likely as 
not (50 percent probability or more) 
that the veteran's current diagnosis 
involving the right groin area was 
initially manifested during or was 
otherwise related to service? 

2. Then, the AMC should readjudicate 
the claim of service connection for 
right inguinal hernia.  If the 
determination remains unfavorable to 
the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative a reasonable period of 
time in which to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



